CONDITIONAL TRANSFER ORDER (CTO-5)

On February 25, 1994, the Panel transferred 29 civil actions to the United States District Court for the District of Minnesota for coordinated or consolidated pretrial pro-céedings pursuant to 28 U.S.C. § 1407. Since that time, more than 145 additional actions have been transferred to the District of Minnesota. With the consent of that court, all such actions have been assigned to the Honorable Paul A. Magnuson.
It appears that the actions listed on the attached schedule involve questions of fact which are common to the actions previously transferred to the District of Minnesota and assigned to Judge Magnuson.
Pursuant to Rule 12 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation, 147 F.R.D. 589, 596, the actions listed .on the attached schedule are hereby transferred under 28 U.S.C. § 1407 to the District of Minnesota for the reasons stated in the order of February 25, 1994, 844 F.Supp. 1553, and, with the consent of that court, assigned to the Honorable Paul A. Magnuson.
This order does not become effective until it is filed in the office of the Clerk of the *1019United States District Court for the District of Minnesota. The transmittal of this order to said Clerk shall be stayed fifteen (15) days from the entry thereof and if any party files a notice of opposition with the Clerk of the Panel within this fifteen (15) day period, the stay -will be continued until further order of the Panel.
SCHEDULE CTO — 5—TAG ALONG CASES
DOCKET NO. 1001
IN RE TEMPOROMANDIBULAR JOINT (TMJ) IMPLANTS PRODUCTS LIABILITY LITIGATION
DISTRICT DIV CIVIL ACTION
# CALIFORNIA NORTHERN CAN 3 94-2108 Wilson v. Dow Corning Corp.
KANSAS KS 6 94-1212 Gilstrap v. Dow Corning Corp., et al.
NEBRASKA NE 4 94-3331 Bjornsen v. Dow Coming Corp., et al.
PENNSYLVANIA MIDDLE PAM 3 94-1773 Reese v. Dow Corning Corp.